         Case 3:15-cv-00785-JBA Document 266 Filed 10/24/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


FIH, LLC,

            Plaintiff,
                                                          15-CV-00785 (JBA)
    -against-

FOUNDATION CAPITAL PARTNERS LLC,
F/K/A FOUNDATION MANAGING MEMBER
LLC; DEAN BARR; AND JOSEPH MEEHAN;

            Defendants.


                  PLAINTIFF’S MOTION TO AMEND ITS EXHIBIT LIST

       Plaintiff FIH, LLC (“FIH” or “Plaintiff”) moves to amend its Exhibit List to remove a

small number of exhibits based on Defendants’ objections and add five rebuttal exhibits and one

direct and rebuttal exhibit, and to make adjustments to the exhibit list based on agreements with

Defendants during a meet and confer discussion on October 24 to reduce objections to exhibits.

Plaintiff’s proposed amended Exhibit List is attached hereto as Exhibit A.


       In preparing its responses to Defendants’ motions in limine and objections, Plaintiff

determined that it should include five rebuttal exhibits and one direct and rebuttal exhibit as Trial

Exhibits 131–136. The six exhibits are:


       131.     Defendants’ Rule 56(a)(2) Statement. This document is relevant for Defendants’
                judicial admissions related to FIH’s investment in Foundation and was included
                as an exhibit to Plaintiff’s Opposition to Defendants Motion in Limine (Dkt. No.
                248-1.)

       132.     Joint Rule 26(f) Report. This document is relevant for Defendants’ judicial
                admissions related to FIH’s investment in Foundation and was included as an
                exhibit to Plaintiff’s Opposition to Defendants Motion in Limine (Dkt. No. 248-2.)

       133.     Defendants’ Rule 56(a)(1) Statement. This is relevant for Defendants’ judicial
                admissions related to FIH’s investment in Foundation and was included as an
                exhibit to Plaintiff’s Opposition to Defendants Motion in Limine (Dkt. No. 248-3.)
         Case 3:15-cv-00785-JBA Document 266 Filed 10/24/19 Page 2 of 3




       134.     Northern Trust Wire Transfers for Foundation Capital, February 2014. This
                document is relevant to show the amounts invested by FIH in Foundation and was
                included as an exhibit to Plaintiff’s Opposition to Defendants Motion in Limine
                (Dkt. No. 248-4.)

       135.     Defendant Barr’s Memorandum of Law in Support of Summary Judgment. This
                document is relevant for Defendants’ judicial admissions related to FIH’s
                investment in Foundation and was included as an exhibit to Plaintiff’s Opposition
                to Defendants Motion in Limine (Dkt. No. 248-8.)

       136.     Defendant Foundation Capital Partners, LLC’s computer servers, offered as a
                direct exhibits underlying the deposition testimony of Defendants Barr (Dkt. No.
                265-4, PX 19 at 204:1-205:4), Meehan (Dkt. No. 265-5, PX 20 at 272:8-275:22.),
                and affidavit of John Fretts (Dkt. No. 265-2, PX 18, p. 14). It is also offered as
                rebuttal to show Mr. Fretts is offering Rule 1006 summary testimony—and not
                expert opinion.

       Finally, the Plaintiff’s exhibit list has been amended to withdraw certain exhibits in order

to reduce the number of Defendants’ objections after a meet and confer. Because the inclusion

of Exhibits 131 through 136 are relevant and present no prejudice to Defendants—particularly

given the length of time before trial—the Court should grant Plaintiff’s motion to amend its

Exhibit List.




                                                2
         Case 3:15-cv-00785-JBA Document 266 Filed 10/24/19 Page 3 of 3



Dated:   New York, NY                SADIS & GOLDBERG LLP
         October 24, 2019
                                     /s/ Samuel J. Lieberman
                                    By: Samuel J. Lieberman (pro hac vice)
                                        Ben Hutman
                                        551 Fifth Avenue, 21st Floor
                                        New York, New York 10176
                                        Telephone: (212) 573-8164
                                        Email: slieberman@sglawyers.com
                                        bhutman@sglawyers.com

                                        and

                                        James I. Glasser (ct07221)
                                        Wiggin and Dana, LLP
                                        One Century Tower
                                        265 Church Street, P.O. Box 1832
                                        New Haven, CT 06508-1832
                                        (203) 498-4313 telephone
                                        203) 782-2889 fax
                                        jglasser@wiggin.com

                                        Attorneys for Plaintiff FIH, LLC




                                       3
